Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 25, 2015

                                     No. 04-15-00100-CR

                                     Brandon MASTER,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR4791W
                    The Honorable Kevin M. O'Connell, Judge Presiding


                                       ORDER

        The appellant’s motion for pro se access to the appellate record is GRANTED. The filing
of the appellant’s brief is due on or before September 24, 2015.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court